Effective immediately, the sub-section entitled “Other Accounts” in Appendix C entitled “Portfolio Manager(s)” is hereby restated in its entirety as follows: Other Accounts In addition to the Fund, the Fund’s portfolio manager is named as a portfolio manager of certain other accounts managed or subadvised by MFS or an affiliate, the number and assets of which, as of April 30, 2011, were as follows: Registered Investment Companies* Other Pooled Investment Vehicles Other Accounts Name Number of Accounts Total Assets Number of Accounts Total Assets Number of Accounts Total Assets Richard O. Hawkins 13 $18.5 billion 1 $1.2 billion 6 $711.0 million Robert D. Persons 13 $12.5 billion 2 $605.4 million 3 $619.8 million * Includes the Fund. Advisory fees are not based upon performance of any of the accounts identified in the table above.
